IN THE SUPREME COURT OF THE STATE OF DELAWARE


 IN THE MATTER OF THE                     §
 PETITION OF JAMES ARTHUR                 §     No. 189, 2020
 BIGGINS FOR A WRIT OF                    §
 MANDAMUS                                 §

                          Submitted: July 23, 2020
                          Decided:   August 19, 2020

                                      ORDER

      Following the denial of his motion to proceed in forma pauperis on July 1,

2020, the appellant was directed to pay the Court’s filing fee by July 22, 2020, or his

appeal would be dismissed without further notice. The appellant has not paid the

filing fee. The dismissal of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this petition is DISMISSED.

                                        BY THE COURT:

                                        /s/ Tamika R. Montgomery-Reeves
                                                    Justice